DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a system. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1, the claims recite the abstract idea of 
(1) first processing of estimating disturbance acting on a vehicle; and 
(2) second processing of performing driving assistance responsive to the disturbance, wherein, when reliability of the disturbance estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower assistance level of the driving assistance as compared with a case where the reliability is high
Steps (1) - (2) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
For example, (1)-(2) are carried out by an algorithm using units 54 and 56, FIG. 1 wherein the algorithm can alternatively take place entirely in the human mind or with the aid of pen and paper. 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “memory” and “processor” outside of the abstract idea. In addition, the preamble recites a “vehicle controller”, however, the controller is not recited in the body of the claim. Furthermore, a “vehicle” is merely passively recited in the claims and is not used to carry out any of the abstract idea limitations.  
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
Accordingly, the limitations “vehicle controller, and “vehicle” merely generally link the abstract idea to a particular technological environment. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as “memory” and “processor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “vehicle controller” in preamble, “estimating disturbance acting on a vehicle”, claim 1). 


Claim Interpretation and Contingent Limitations
Claims 1-5 contain various conditional limitations. Claims 1-10 are system claims, which contain the following conditional limitations: 
claim 1: 
(1) wherein, when reliability of the disturbance estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower assistance level of the driving assistance as compared with a case where the reliability is high.

Claim 2:
(2) “wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the longitudinal driving assistance more than an assistance level of the lateral driving assistance as compared with a case where the reliability is high.

Claim 3: 
(3) “wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the longitudinal driving assistance as compared with a case where the reliability is high.

Claim 4: 
(4) “wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the lateral driving assistance as compared with a case where the reliability is high.”
Claim 5:
(5) “wherein, when the responsiveness of the driver to the steering operation determined by the third processing is high, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the driving assistance as compared with a case where the responsiveness is low.

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (5) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, both the specification and Keisuke disclose a structure (i.e., “at least one memory coupled to the at least one processor”, claim 1) which are capable of carrying out the functional limitations (1)-(5). 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated Japanese Patent Publication JP 2018-154304 to Keisuki et al. (Keisuki) (translation attached). 
	With respect to claim 1, Keisuki discloses a vehicle controller comprising: 
at least one processor (FIG. 1); and 
at least one memory coupled to the at least one processor, the at least one memory including at least one program (FIG. 1) that causes the at least one processor to execute: 
first processing of estimating disturbance acting on a vehicle; and 
(¶ 8 “A disturbance prediction unit that predicts the disturbance applied to the own vehicle”; ¶29 “determines the state of the disturbance occurring in front of the own vehicle”; ¶ 30 “the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶ 44 “disturbance such as crosswind”; ¶¶ 46 “disturbance prediction unit 103 determines the state of disturbance in front of the own vehicle due to crosswinds, 52, 63)
second processing of performing driving assistance responsive to the disturbance, 
(¶26 “control is performed for disturbances that are expected to be applied at a predetermined forward position when the own vehicle is automatically driven following a target path. The gain is adjusted in advance”; ¶ 31 “the running condition of the own vehicle is adjusted in advance in preparation for the disturbance that will be applied to the own vehicle in the future, and the influence when the disturbance is actually applied to the own vehicle is mitigated to maintain stable and smooth running”; ¶39; ¶ 44 “the disturbance such as crosswind or cross slope (cant) of the road surface. It compensates for the deviation that occurs between them, and prevents the own vehicle from traveling at an offset with respect to the target route”; ¶ 48, 63) 
wherein, when reliability of the disturbance estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower assistance level of the driving assistance as compared with a case where the reliability is high.
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”; 
(¶72 “When the lateral position fluctuation amount is less than the threshold value1, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶ 75)

With respect to claim 2, Keisuke discloses the at least one program causes the at least one processor to, 
in the first processing, estimate a lateral wind received by the vehicle, wherein the driving assistance includes lateral driving assistance acting on lateral motion of the vehicle and longitudinal driving assistance acting on longitudinal motion of the vehicle, and 
(¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the longitudinal driving assistance more than an assistance level of the lateral driving assistance as compared with a case where the reliability is high.
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”; 
(¶72 “When the lateral position fluctuation amount is less than the threshold value2, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶ 75)
With respect to claim 3, Keisuke discloses the at least one program causes the at least one processor to, 
in the first processing, estimate a lateral wind received by the vehicle, 
(¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
wherein the driving assistance includes longitudinal driving assistance3 acting on at least longitudinal motion of the vehicle, and 
(¶ 26 “steering control device 70 controls the steering torque . . . based on vehicle speed . . . steering control is performed for disturbances that expected to be applied at a predetermined forward position . . . vehicle is automatically driven following a target path. The gain is adjusted in advance”; 42, 43 “proportional control term αp may be a control term proportional to the lateral position deviation δ with respect to the current target route of the own vehicle according to conditions such as the type of the tracking target and the traveling speed, and the lateral position deviation δ. It may be a control term including both a proportional control amount and a control amount proportional to the lateral position deviation δ'.”; ¶ 25 brake control; ¶ 28-29 “target route . . . traveling control is executed via engine control device 40, transmission control, brake control, steering control so as to follow the traveling along this target path . . . sudden disturbance traveling locus of the own vehicle to the target path is corrected in advance, and the following to the target path is followed according to the predicted disturbance”)
wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the longitudinal driving assistance as compared with a case where the reliability is high.
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”; 
(¶72 “When the lateral position fluctuation amount is less than the threshold value4, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶ 75)

	With respect to claim 4, Keisuke discloses the at least one program causes the at least one processor to, 
in the first processing, estimate a lateral wind received by the vehicle, 
(¶ 8 “A disturbance prediction unit that predicts the disturbance applied to the own vehicle”; ¶29 “determines the state of the disturbance occurring in front of the own vehicle”; ¶ 30 “the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶ 44 “disturbance such as crosswind”; ¶¶ 46 “disturbance prediction unit 103 determines the state of disturbance in front of the own vehicle due to crosswinds, 52, 63)(¶¶ 44, 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
wherein the driving assistance includes lateral driving assistance acting on at least lateral motion of the vehicle, and 
(¶26 “control is performed for disturbances that are expected to be applied at a predetermined forward position when the own vehicle is automatically driven following a target path. The gain is adjusted in advance”; ¶ 31 “the running condition of the own vehicle is adjusted in advance in preparation for the disturbance that will be applied to the own vehicle in the future, and the influence when the disturbance is actually applied to the own vehicle is mitigated to maintain stable and smooth running”; ¶39; ¶ 44 “the disturbance such as crosswind or cross slope (cant) of the road surface. It compensates for the deviation that occurs between them, and prevents the own vehicle from traveling at an offset with respect to the target route”; ¶ 48, 63) 
wherein, when reliability of the lateral wind estimated by the first processing is low, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the lateral driving assistance as compared with a case where the reliability is high.
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)
(¶ 53 “since the disturbance is determined from the behavior change of both the preceding vehicle and the oncoming vehicle as compared with the case of only the preceding vehicle, the disturbance can be predicted with higher reliability”) 
(¶ 54 “If the lateral position of the preceding vehicle and the oncoming vehicle change in different directions, or if the lateral position of the oncoming vehicle does not change even if the lateral position of the preceding vehicle changes, a disturbance other than crosswind, for example, the own vehicle, may occur. It can be inferred that the disturbance is caused by a rut on the road on the side of the driving lane . . . if the lateral position of the preceding vehicle does not change and the lateral position of the oncoming vehicle changes, factors such as the positional relationship between the preceding vehicle and the oncoming vehicle, the direction of change, and the driving environment in front of the own vehicle are taken into consideration. It is possible to determine whether or not the disturbance affects the running of the own vehicle”; 
¶ 56-57 “disturbance prediction unit 103 can determine whether it is a driver operation of any vehicle or a disturbance such as a crosswind by monitoring a change in the behavior of another vehicle in front of the own vehicle such as a preceding vehicle or an oncoming vehicle . . . it is determined from the recognition result . . . that the disturbance is caused by a rut . . . the control gain of the target steering angle is not corrected in the direction of strengthening the followability of the target path”) 
(¶68 “If neither the preceding vehicle nor the oncoming vehicle is detected, the process proceeds from step S101 to step S106 to eliminate the correction of the control gain of the target steering angle, and the target steering angle αref is set in step S107”; 
(¶72 “When the lateral position fluctuation amount is less than the threshold value5, it is determined that there is no particular disturbance in front of the own vehicle, and the process proceeds from step S104 to the above-mentioned step S106 without correction of the control gain of the target steering angle . . . On the other hand, when the lateral position fluctuation amount is equal to or more than the threshold value, the process proceeds from step S104 to step S105, the correction amount of the control gain of the target steering angle corresponding to the disturbance in front of the own vehicle is set”; ¶ 75)

With respect to claim 5, Keisuke discloses the at least one program causes the at least one processor to execute third processing of determining a responsiveness of a driver to a steering operation, and wherein, when the responsiveness of the driver to the steering operation determined by the third processing is high, the at least one program causes the at least one processor to, in the second processing, lower an assistance level of the driving assistance as compared with a case where the responsiveness is low.
	(¶ 27 “when the driving support control including automatic driving is suspended by the
driver's operation, the current driving state is notified to the driver”)
	(¶ 62 “Then, as shown in the following equation (7), the target for making the actual steering angle αr match the target steering angle αref by adding up these steering torques Tp, Td, and Ti
and controlling the feedback based on the steering angle deviation Δα. The steering torque
Tfb is calculated. This target steering torque Tfb is output to the steering control device 70 and executed as current control of the electric power steering motor. If there is no override by the steering wheel operation of the driver, the proportional gain Kp optimally set in advance by experiments, simulations, etc. , The differential gain Kd, and the integrated gain Ki control the drive current of the electric power steering motor by PID control. Tfb = Tp + Ti + Td = Kp ・ Δα ＋ Kd ・ dΔα / dt + Ki ・ ∫Δαdt… (7)”; wherein the system allows for driver override, which is a driver response to the steering operation, wherein if the driver responds with an override, the assistance level is zero since automatic driving is suspended by the driver)

With respect to claim 6, Keisuke discloses the at least one program causes the at least one processor to 
execute fourth processing of recognizing a preceding vehicle traveling ahead of the vehicle, and
wherein the at least one program causes the at least one processor to, in the first processing, estimate the lateral wind received by the vehicle from behavior of the preceding vehicle recognized by the fourth processing.
(¶ 2 “the preceding vehicle in front of the own vehicle are detected by a camera, radar, etc.,”; ¶ 10 “the behavior change of the preceding vehicle due to the disturbance Explanatory diagram showing the lateral position fluctuation amount of the preceding vehicle in Fig. 3”; ¶ 30 “As other vehicles in front of the own vehicle, the disturbance to the own vehicle is predicted by monitoring the behavior of the preceding vehicle”; ¶¶ 46, 48, 49, 50, 51, 52, 53, 56, 70, 74, 75, 81) 
(¶¶ 79-81 “Since the target steering angle αref in step S19 is a mode in which both the preceding vehicle and the preceding vehicle are present, the state of disturbance is compared with the mode of only the oncoming vehicle in step S8 or the mode of only the preceding vehicle in step S15. It is possible to judge with higher reliability. Therefore, when the gain Gff of the feedforward control is corrected in step S19, the correction amount of the gain Gff can be made larger than that of steps S8 and S15 . . . sudden disturbance due to a crosswind is predicted from the lateral position fluctuation amount of either the preceding vehicle or the oncoming vehicle, and the preceding vehicle is compared with the case where the gain Gff of the feedforward control is corrected with Dh = 1.1. When a sudden disturbance due to a crosswind is predicted from the amount of lateral position fluctuation of both the oncoming vehicle and the oncoming vehicle, Dh = 1.2 and the gain Gff of the feedforward control so that the followability to the target path becomes stronger”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keisuke in view of U.S. Patent Application Publication No. 2021/0197837 to Grubwinkler et al. (Grubwinkler)
With respect to claim 7, Keisuke fails to explicitly disclose all limitations including acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling. Grubwinkler, from the same field of endeavor also discloses a lateral wind estimation for controlling a vehicle (¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed”; 30, FIG. 1 “estimate effective wind speed”) including acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling (¶ 43 “These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified. In addition, the evaluation of the wind speeds may also serve as a basis for a forecast of future wind speeds”) wherein a program causes a processor to correct the reliability of the lateral wind estimated based on the infrastructure information (¶ 43 “average values or most probable values may additionally be checked for plausibility using data from weather services”; ¶ 57 “Depending on the quality of the output data and driving resistances 21, the estimate of the effective wind speed 30 also has a certain quality 31”; 58 “ values thus determined regarding the effective wind speed and the quality of the determined value, as well as any crosswinds that may have been detected”; 60 “Average values and most probable values may in particular be determined, and forecasts for future wind speeds may be made. The evaluated wind speeds may be checked for plausibility on the basis of weather data 43 received from a weather service. The wind speeds thus determined and checked for plausibility (effective wind and crosswind) are then entered in a digital map 44 and may thus be assigned to a road network”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to acquire infrastructure information and correct the reliability of lateral wind estimation in Keisuke, in view of the teachings of Grubwinkler in order to improve the accuracy of the wind estimation forecast (Grubwinkler, ¶¶ 43, 57-60, 7 “improve the forecast of the effective wind speed acting on the vehicles.”). 

With respect to claim 9, Keisuke fails to explicitly disclose all limitations including acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling. Grubwinkler, from the same field of endeavor also discloses a lateral wind estimation for controlling a vehicle (¶ 43 “Average values or a most probable value for an effective wind speed at a particular location may be determined for the effective wind speed and crosswind speed”; 30, FIG. 1 “estimate effective wind speed”) including acquiring infrastructure information relating to a traveling condition of a road on which the vehicle is traveling (¶ 43 “These average values or most probable values may additionally be checked for plausibility using data from weather services. In addition to the average values and the most probable values, locations with strong wind, in particular with increased occurrence of crosswinds, may also in particular be identified. In addition, the evaluation of the wind speeds may also serve as a basis for a forecast of future wind speeds”) wherein a program causes a processor to correct the reliability of the lateral wind estimated based on the infrastructure information (¶ 43 “average values or most probable values may additionally be checked for plausibility using data from weather services”; ¶ 57 “Depending on the quality of the output data and driving resistances 21, the estimate of the effective wind speed 30 also has a certain quality 31”; 58 “ values thus determined regarding the effective wind speed and the quality of the determined value, as well as any crosswinds that may have been detected”; 60 “Average values and most probable values may in particular be determined, and forecasts for future wind speeds may be made. The evaluated wind speeds may be checked for plausibility on the basis of weather data 43 received from a weather service. The wind speeds thus determined and checked for plausibility (effective wind and crosswind) are then entered in a digital map 44 and may thus be assigned to a road network”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to acquire infrastructure information and estimate the lateral wind received by the vehicle from the infrastructure information in the system of Keisuke, in view of the teachings of Grubwinkler in order to improve the accuracy of the wind estimation forecast (Grubwinkler, ¶¶ 43, 57-60, 7 “improve the forecast of the effective wind speed acting on the vehicles.”). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keisuke in view of U.S. Patent Application Publication No. 20160052513 to Ishiba et al. (Ishiba). 
With respect to claim 8, Keisuke discloses the at least one program causes the at least one processor to execute sixth processing of recognizing a location where the vehicle is traveling (¶18 “navigation satellites such as GPS satellites is received, and the self-position of the own vehicle is set to a three-dimensional absolute position based on the received signal”; ¶ 11 positioning device 20; ¶ 12 “the position information of the own vehicle positioned by the positioning device 20, the map information from the map information processing device 30, and the like”). 
However, Keisuke fails to explicitly disclose correcting reliability of the wind estimated from the behavior of the preceding vehicle based on the location. 
Ishiba, from the same field of endeavor, discloses recognizing a location where the vehicle is traveling (i.e., a wind occurrence region; S11, S12, FIG. 2; s111 detect traveling position (GPS) s112, position of wind occurrence region, s113 calculate crosswind predicted position and strength of wind”, FIG. 3) and correcting reliability of a wind estimate (s113, FIG. 3; ¶ 48 “Besides the information on the road shape, the information relating to the airflow (crosswind) predicted for each region is the information included in the travel map 8. For example, a region where there is no airflow such as in a tunnel is recorded as a windless region in the travel map 8. In addition, a region where a strong crosswind occurs such as on a bridge outside the tunnel, on an elevated road, or on the street with tall-building is recorded as a wind occurrence region in the travel map 8. The information on the airflow for each of these regions may be a statistical value in association with the season, the month, and the day in a year and in association with the time slot in a day.”; 55 “then the vehicle enters the wind occurrence region such as on a bridge outside the tunnel from the windless region such as in the tunnel and when the vehicle enters the windless region such as in the tunnel from the wind occurrence region such as on the bridge outside the tunnel (S116). The calculation apparatus 1 selects the aerodynamic devices 6A to 6N based on the estimated maximum yaw rate, and operates the selected aerodynamic devices 6A to 6N according to the travelling point of the vehicle (S117).”; 60-61 “he calculation apparatus 1 predicts the aerodynamic force in the transient crosswind area for each of the aerodynamic devices 6A to 6N using the steady map and the unsteady map recorded in the travel map 8”; 77 “it is possible to cope with the disturbance in the unsteady state that is generated in a case where the vehicle 200 moves from the region where there is the strong crosswind such as on the bridge to the region where there is no crosswind such as in the tunnel.”; 11 “control unit predicts the disturbance in the unsteady state and controls the travel assistance unit in response to the predicted disturbance in the unsteady state. For this reason, for example, before the vehicle moves from the region where there is no crosswind such as in the tunnel to the region where there is the crosswind such as outside the tunnel, it is possible to predict the sudden change of the disturbance caused by the airflow”; FIG. 5 including predicting crosswind in a future area 1152, followed by using location data to correct reliability of crosswind estimate 1153-1154; ¶¶ 48, 54, 59). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Keisuke to correct Kesuke’s lateral wind estimated from the behavior of the preceding vehicle based on the teachings of Ishiba in order to improve the accuracy of future crosswind strength impacting the vehicle so the vehicle can take remedial actions to stabilize control of the vehicle (i.e., Ishiba, ¶ 7 “control the travel assistance unit in response to a disturbance to the behavior of the vehicle caused by an airflow around the vehicle, the control unit controls the travel assistance unit by an amount of operation that varies in response to the disturbance. With this reason, therefore, for example, even in a case where the vehicle moves from a region where there is no crosswind such as in a tunnel to a region where there is a crosswind such as outside the tunnel, and then, the strength of the airflow around the vehicle suddenly and largely changes, and thus, the disturbance of the force in the lateral direction of the vehicle or the yawing moment suddenly and largely changes, it is possible to appropriately cope with such a disturbance in an unsteady state, compared to in the control by a constant amount of operation in the system in the related art. Therefore, it is possible to improve the accuracy of control for stabilizing the behavior of the vehicle.”; ¶9 “even in a case where the vehicle moves from a region where there is no crosswind such as in a tunnel to a region where there is a crosswind such as outside the tunnel, and then, the strength of the airflow around the vehicle suddenly and largely changes, and thus, the disturbance of the force in the lateral direction of the vehicle or the yawing moment suddenly and largely changes, the travel assistance unit is controlled in response to such a transient disturbance in an unsteady state. Therefore, it is possible to improve the accuracy of control for stabilizing the behavior of the vehicle”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”. 
        2 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”. 
        3 Longitudinal driving assistance is anything that acts on “longitudinal motion of the vehicle” (Spec. ¶ 9). Steering acts on the longitudinal motion of the vehicle since it increases or decreases the total amount of forward motion. 
        4 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”. 
        5 Stronger wind is an example of increased reliability, see Spec. ¶ 82 “lateral wind . . . reliability is increased by one level . . . strong wind . . . reliability is increased by two levels”.